Filed 9/16/13 P. v. Clinton CA2/6
                   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SECOND APPELLATE DISTRICT

                                                    DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B245758
                                                                            (Super. Ct. No. 1386337)
     Plaintiff and Respondent,                                               (Santa Barbara County)

v.

DEWITT JOHN CLINTON, JR., et al.,

     Defendants and Appellants.


                   DeWitt John Clinton, Jr., and David Jason Prekker appeal judgments entered
after they pleaded nolo contendere to assault with a semiautomatic firearm. (Pen. Code,
§ 245, subd. (b).)1 Chad Ryan Major appeals a judgment entered after he pleaded nolo
contendere to attempted murder, possession of heroin for sale, and possession of an assault
weapon, and admitted that he personally used a firearm during commission of attempted
murder, personally inflicted great bodily injury upon his victim, suffered a prior narcotics
conviction, and served a prior prison term. (§§ 664, 187, subd. (a); Health & Saf. Code,
§ 11351; §§ 12280, subd. (b), 12022.5, subd. (a)(1), 12022.7, subd. (a); Health & Saf.
Code, § 11370.2, subd. (a); § 667.5, subd. (b).) We conclude that the trial court properly
ordered victim restitution, and affirm. (People v. Hove (1999) 76 Cal.App.4th 1266, 1272-
1273.)

1
  All further statutory references are to the Penal Code unless otherwise stated. References
to sections 12022.5, 12022.7, and 12280 are to versions in effect prior to repeal effective
January 1, 2012.
                          FACTS AND PROCEDURAL HISTORY
              On February 21, 2012, the Santa Barbara County prosecutor filed an
information against Clinton, Prekker, and Major, alleging that on July 16, 2011, they
committed attempted murder and assault against J.S. Kinsey. The prosecutor also alleged
that Major alone committed several drug and firearm crimes.
              Following a February 8, 2012, preliminary examination at which Kinsey and
others testified, Clinton, Prekker, and Major entered nolo contendere pleas to certain
charged counts. On July 17, 2012, Clinton and Prekker pleaded nolo contendere to assault
with a semiautomatic firearm and admitted that they participated as aiders and abettors in
the assault upon Kinsey with a .22 semiautomatic pistol. (§ 245, subd. (b).) In accordance
with a plea agreement, the trial court sentenced Clinton and Prekker to three-year (low-
term) prison terms. The court also imposed a $240 restitution fine and a $240 parole
revocation restitution fine (stayed). (§§ 1202.4, subd. (b), 1202.45.) It awarded Clinton
777 days of presentence custody credit and Prekker 578 days of presentence custody
credit.
              On July 17, 2012, Major pleaded nolo contendere to attempted murder,
possession of heroin for sale, and possession of an assault weapon. (§§ 664, 187, subd.
(a); Health & Saf. Code, § 11351; § 12280, subd. (b).) He also admitted that he personally
used a firearm during commission of attempted murder, personally inflicted great bodily
injury upon the victim, suffered a prior narcotics conviction, and served a prior prison
term. (§§ 12022.5, subd. (a)(1), 12022.7, subd. (a); Health & Saf. Code, § 11370.2, subd.
(a); § 667.5, subd. (b).) Major also admitted that he "unlawfully and with malice
aforethought attempted to kill J. Kinsey." In accordance with a plea agreement, the trial
court sentenced him to a 17-year prison term. The court also imposed a $240 restitution
fine and a $240 parole revocation restitution fine (stayed). (§§ 1202.4, subd. (b), 1202.45.)
It awarded Major 402 days of presentence custody credit.
              On the prosecutor's motion, the trial court dismissed the remaining charged
counts against Clinton, Major, and Prekker. (§ 1385.)


                                              2
                                       Victim Restitution
                                     (§ 1202.4, subd. (f).)
              On November 20, 2012, and December 11, 2012, the trial court held a
contested hearing regarding victim restitution. Kinsey did not appear at the hearing; he
also did not submit a request for restitution to the prosecutor or the probation officer. The
prosecutor stated that Kinsey had not been in contact with her office. She added that she
had "spoken to his attorney . . . since the plea and sentence of the defendants, it's [her]
understanding he has some concern for his safety." The prosecutor presented an
$11,411.82 invoice for medical services rendered by Cottage Hospital, including "a
discount of thirty percent from the original balance owed of over $16,000." The invoice
was billed to Kinsey.
              The defendants argued that Kinsey did not establish that he suffered a loss
and that it was possible that the hospital would discount its billing in an additional amount.
Defense counsel argued, "[W]hat if [Kinsey's] girlfriend, or, . . . girlfriends paid the bill;
. . . [Kinsey] has not suffered loss." Following discussion between the trial court and
counsel, the court ordered defendants jointly and severally to pay restitution of $11,411.82
to Kinsey.
              Defendants appeal and contend that the trial court did not possess the
authority to order victim restitution because Kinsey did not file a claim therefor, and there
is no showing that he suffered an economic loss.
                                         DISCUSSION
              Defendants argue that the trial court improperly ordered victim restitution
because Kinsey did not submit a claim for restitution, orally or in writing. They also assert
that the restitution order is premature because there is a possibility that the hospital may
discount its invoice further or accept a lesser amount in settlement.
              Article I, section 28, subdivision (b)(13)(B) of the California Constitution
provides that crime victims have the right to restitution for losses they suffer and that
"[r]estitution shall be ordered from the convicted wrongdoer in every case, regardless of
the sentence or disposition imposed, in which a crime victim suffers a loss." Section

                                                3
1202.4, subdivision (a) expresses "the intent of the Legislature that a victim of crime who
incurs an economic loss as a result of the commission of a crime shall receive restitution
directly from a defendant convicted of that crime." Moreover, section 1202.4, subdivision
(f) states that, except in inapplicable circumstances, "in every case in which a victim has
suffered economic loss as a result of the defendant's conduct, the court shall require that
the defendant make restitution to the victim or victims in an amount established by court
order, based on the amount of loss claimed by the victim or victims or any other showing
to the court. . . ."
                In addition to compensating the victim, a restitution order rehabilitates and
deters the defendant. (People v. Hove, supra, 76 Cal.App.4th 1266, 1273.) Restitution is
an effective rehabilitation method because it forces the defendant to confront in concrete
terms the harm that his acts have caused. (Ibid.)
                On appeal, a restitution order is reviewed pursuant to the abuse of discretion
standard. A restitution order may not rest upon an error in law, however. (People v.
Duong (2010) 180 Cal.App.4th 1533, 1537; In re K.F. (2009) 173 Cal.App.4th 655, 661
["No court has discretion to make an order not authorized by law, or to find facts for which
there is not substantial evidence"].) We independently review issues of law decided by the
trial court. (In re K.F., at p. 661.)
                A business entity is a "victim" pursuant to section 1202.4 only if it is "a
direct victim of a crime." (§ 1202.4, subd. (k)(2).) For restitution purposes, a "victim" is
one who is "the object of a crime." (People v. Birkett (1999) 21 Cal.4th 226, 232.) When
a defendant is sentenced to prison and not granted probation, a hospital that incurs
expenses in treating a victim is not itself a direct victim entitled to restitution under section
1202.4. (People v. Slattery (2008) 167 Cal.App.4th 1091, 1095–1098; cf. People v.
Anderson (2010) 50 Cal.4th 19, 26 [when defendant is granted probation, trial court has
discretion to order him to pay restitution to hospital pursuant to section 1203.1].)
                The trial court acted properly by ordering restitution expressly payable to
Kinsey. Section 1202.4, subdivision (f) requires the court to order victim restitution
"based upon the amount of loss claimed by the victim or victims or any other showing to

                                                4
the court." The prosecutor presented an invoice from Cottage Hospital billed to Kinsey,
already discounted by 30 percent. Kinsey "incur[red]" the economic loss "as a result of the
commission of a crime." (§ 1202.4, subd. (a).) "To constitute evidence of a 'loss incurred,'
there must be some basis to conclude that the victim is 'liable or subject to' a charge." (In
re K.F., supra, 173 Cal.App.4th 655, 663; See People v. Hove, supra, 76 Cal.App.4th
1266, 1268 [crime victim in persistent vegetative state entitled to full amount of economic
loss although Medicare paid medical expenses].) The hospital's demand to Kinsey for
payment here is sufficient evidence that he is liable for the charges. Moreover, the 30
percent discount regarding the charges permits a reasonable inference that Kinsey or
someone on his behalf had discussed the billed charges or negotiated the discount with the
hospital.
              The prosecutor also stated that she had been in contact with Kinsey's attorney
to discuss restitution and his whereabouts. Although Kinsey may not have made an
express claim for restitution, it is a reasonable inference that his attorney authorized the
prosecutor to proceed on Kinsey's behalf.
              The judgment is affirmed.
              NOT TO BE PUBLISHED.



                                            GILBERT, P.J.
We concur:



              PERREN, J.



              HOFFSTADT, J*.




*
 (Judge of the Superior Court of Los Angeles County, assigned by the Chief Justice
pursuant to art. 6, § 6 of the Cal. Const.)
                                            5
                                     Brian E. Hill, Judge

                            Superior Court County of Santa Barbara

                             ______________________________


             Wayne C. Tobin, under appointment by the Court of Appeal, for Defendant
and Appellant DeWitt John Clinton, Jr.


             Susan S. Bauguess, under appointment by the Court of Appeal, for
Defendant and Appellant David Jason Prekker.


             Richard C. Gilman, under appointment by the Court of Appeal, for
Defendant and Appellant Chad Ryan Major.


             Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Scott A. Taryle,
Supervising Deputy Attorney General, Michael C. Keller, Deputy Attorney General, for
Plaintiff and Respondent.




                                              6